Securities and Exchange Commission Washington, DC 20549 Notification of Redemption of Securities Pursuant to Rule 23c-2 Under the Investment Company Act of 1940 Putnam Municipal Opportunities Trust One Post Office Square, Boston, Massachusetts 02109 Securities Act File No. 333-145129 Investment Company Act File No. 811-7626 The undersigned registered closed-end investment company hereby notifies the Securities and Exchange Commission (the "Commission") that it intends to redeem securities of which it is the issuer, as set forth below in accordance with the requirements of Rule 23c-2 under the Investment Company Act of 1940, as amended. (1) Title of the class of Securities to be redeemed: Remarketed Preferred Shares ("RP"), without par value, liquidation preference of $25,000 per share, Series A, Series B and Series C. (2) Date on which the securities may be called or redeemed: The RP will be redeemed for each series on the following dates: Series A on August 18, 2008 Series B on August 19, 2008 Series C on August 22, 2008 (3) Applicable provisions of the governing instrument pursuant to which the securities are to be redeemed: RP are to be redeemed in accordance with Article 12, Section 12.1, Part I, paragraph 4 of the Amended and Restated Bylaws of Putnam Municipal Opportunities Trust. (4) The principal amount or number of shares and the basis upon which the securities to be redeemed are to be selected: Putnam Municipal Opportunities Trust intends to redeem the following: 678 outstanding shares of Series A RP 603 outstanding shares of Series B RP 1083 outstanding shares of Series C RP Such redemption of each series of outstanding RP shall be effected by lot. Signature: Pursuant to the requirements of Rule 23c-2, Putnam Municipal Opportunities Trust has duly caused this Notification of Redemption of Securities pursuant to Rule 23c-2 under the Investment Company Act of 1940 to be signed on its behalf by the undersigned thereto duly authorized in the Commonwealth of Massachusetts on this 18th day of July, 2008. Putnam Municipal Opportunities Trust By: /s/ Jonathan S. Horwitz Name: Jonathan S. Horwitz Title: Senior Vice President and Treasurer
